UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) (X) Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended December 31, 2013 ( ) For the transition period from to Commission file number: 0-22773 NETSOL TECHNOLOGIES, INC. (Exact name of small business issuer as specified in its charter) NEVADA 95-4627685 (State or other Jurisdiction of Incorporation or Organization) (I.R.S. Employer NO.) 24025 Park Sorrento, Suite 410, Calabasas, CA 91302 (Address of principal executive offices) (Zip Code) (818) 222-9195 / (818) 222-9197 (Issuer's telephone/facsimile numbers, including area code) Indicate by check mark whether the issuer: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes XNo Indicate by a check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check One): Large Accelerated Filer Accelerated Filer Non-Accelerated Filer Small Reporting Company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes No X The issuer had 9,085,299shares of its $.01 par value Common Stock and no shares of Series A 7% Cumulative Convertible Preferred Stock issued and outstanding as of February 12, 2014. Page 1 Page No. PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets as of December 31, 2013 and as of June 30, 2013 3 Condensed Consolidated Statements of Operations for the Six Months Ended December 31, 2013 and 2012 4 Condensed Consolidated Statements of Cash Flows for the Six Months Ended December 31, 2013 and 2012 5 Notes to the Condensed Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis or Plan of Operation 20 Item 3. Quantitative and Qualitative Disclosures about Market Risk 33 Item 4. Controls and Procedures 34 PART II. OTHER INFORMATION Item 1. Legal Proceedings 34 Item 1A Risk Factors 35 Item 2. Unregistered Sales of Equity and Use of Proceeds 35 Item 3. Defaults Upon Senior Securities 35 Item 4. Submission of Matters to a Vote of Security Holders 35 Item 5. Other Information 35 Item 6. Exhibits 35 Page 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) NETSOL TECHNOLOGIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) ASSETS As of December 31, As of June 30, Current assets: Cash and cash equivalents $ $ Restricted cash Accounts receivable, net Revenues in excess of billings Other current assets Total current assets Investment under equity method Property and equipment, net Intangible assets, net Goodwill Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable and accrued expenses $ $ Current portion of loans and obligations under capitalized leases Unearned revenues Common stock to be issued Total current liabilities Long term loans and obligations under capitalized leases; less current maturities Total liabilities Commitments and contingencies Stockholders' equity: Common stock, $.01 par value; 15,000,000 shares authorized; 9,063,575 and 8,929,523 issued and outstanding as of December 31, 2013 and June 30, 2013 Additional paid-in-capital Treasury stock ) ) Accumulated deficit ) ) Stock subscription receivable ) ) Other comprehensive loss ) ) Total NetSol stockholders' equity Non-controlling interest Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. Page 3 NETSOL TECHNOLOGIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the Three Months Ended December 31, For the Six Months Ended December 31, Net Revenues: License fees $ Maintenance fees Services Total net revenues Cost of revenues: Salaries and consultants Travel Repairs and maintenance Insurance Depreciation and amortization Other Research and development cost Total cost of revenues Gross profit Operating expenses: Selling and marketing Depreciation and amortization Salaries and wages General and administrative Total operating expenses Income (loss) from operations ) ) Other income and (expenses) Gain (loss) on sale of assets ) ) ) Interest expense ) Interest income Gain on foreign currency exchange transactions Share of net income (loss) from equity investment ) ) Amortization of financing costs - ) - ) Other income (expense) ) 36 ) 4 Total other income (expenses) ) Net income (loss) beforeincome taxes ) ) Income tax benefit (provision) Net income (loss) after tax ) ) Non-controlling interest ) ) ) Net income (loss) attributable to NetSol $ ) $ $ ) $ Other comprehensive income (loss): Translation adjustment $ ) $ ) $ ) $ ) Comprehensive income (loss) ) ) Comprehensive lossattributable to non-controlling interest ) Comprehensive income (loss) attributable to NetSol $ ) $ $ ) $ Net income (loss) per share: Basic $ ) $ $ ) $ Diluted $ ) $ $ ) $ Weighted average number of shares outstanding Basic Diluted The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. Page 4 NETSOL TECHNOLOGIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Six Months Ended December 31, Cash flows from operating activities: Net income (loss) $ ) $ Adjustments to reconcile net (loss) income to net cash provided by operating activities: Depreciation and amortization Provision for bad debts Share of net loss (income) from investment under equity method ) (Gain) loss on sale of assets ) Stock issued for interest on notes payable - Stock issued for services Fair market value of warrants and stock options granted Amortization of financing costs - Changes in operating assets and liabilities: Increase in accounts receivable ) ) Decrease in revenue in execss of billing Decrease in other current assets Increase in accounts payable and accrued expenses Net cash provided by operating activities Cash flows from investing activities: Purchases of property and equipment ) ) Sales of property and equipment Purchase of non-controlling interest in subsidiaries ) ) Increase in intangible assets ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from the exercise of stock options and warrants Payment to common shareholders against fractional shares - ) Proceeds from exercise of subsidiary options Restricted cash ) ) Dividend paid by subsidiary to non controlling interest ) - Proceeds from bank loans Payments on capital lease obligations and loans - net ) ) Net cash provided by (used in) financing activities ) Effect of exchange rate changes in cash ) ) Net increase in cash and cash equivalents Cash and cash equivalents, beginning of the period Cash and cash equivalents, end of period $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. Page 5 NETSOL TECHNOLOGIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (CONTINUED) (UNAUDITED) For the Six Months Ended December 31, SUPPLEMENTAL DISCLOSURES: Cash paid during the period for: Interest $ $ Taxes $ $ NON-CASH INVESTING AND FINANCING ACTIVITIES: Stock issued for the payment of vendors $ $
